DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-4, 6-9, 11, 12, 14, 15, 17-20
Withdrawn: 
NONE
Rejected:
1-4, 6-9, 11, 12, 14, 15, 17
Amended: 
1, 4
New: 
18-20
Independent:
1, 18
Allowable:
18-20


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 11, 12, 14, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US 5,667,602).
Fang et al teaches an Al-Mg alloy for foundry casting (abstract), in particular for die casting (column 2 lines 14-15) consisting of (in wt%):

claim 1
“consisting of”
dependent cl.
claim 18
 “consisting of”
dependent cl.
Fang et al.
Fe
1.0-3.0
1.0-2.4 (cl. 2)
1.4-2.2 (cl. 3)
1.0-3.0

 up to approx. 1.0
Mg
2.0-7.0
3.0-7.0 (cl. 4)
3.0-5.0 (cl. 6)
2.0-7.0

2.00-5.00
Mn
0-2.5
0-0.6 (cl. 7)
0-0.33 (cl. 17)
0-0.01

0.20-1.60
Be
0-500ppm
0-100 ppm (cl. 8)
0-500ppm

-
Ti
0-0.5

0-0.5

-
Si
0-0.2

0-0.4
0-0.2 (cl. 19)
-0.30
Sr
0-0.8
0-0.03 (cl. 9)
0-0.8

-
P
0-500 ppm
0-50 ppm (cl. 11)
0-500 ppm

-
Cu
0-4
0-0.2 (cl. 12)
0-4

-0.3
Zn
-0.01

-0.01

-0.20
Cr, Ni, Mo, Zr, V, Hf, Ga, B
0-0.5

0-0.5

0.10-0.30% Zr


Table 1
which overlaps or touches the boundary of the alloying ranges of instantly amended claim 1, as well as claims 2, 4, 6-9, 11, 12 and 17. Fang does not teach the addition of any elements excluded by the instant “consisting of” transitional phrase. Because of the overlap in alloying ranges, it is held that Fang has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claims 14 & 15, Fang is die cast (column 2 lines 14-15). It would have been within the level of one of skill in the art to have die cast the Al-Mg alloy taught by Fang into a variety of die cast parts, such as structural components (cl. 15) or parts for automotive engineering (cl. 14), according to the intended application, because Fang teaches said Al-Mg-Fe alloy can be formed into die cast products/subjected to die casting (see Fang column 2, lines 14-15).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art (Fang) does not teach or suggest an Al-Mg-Fe alloy complete with the range of 1.4-2.2% Fe recited in claim 3.
Claims 18-20 are allowed.  The closest prior art (Fang) does not teach or suggest an Al-Mg-Fe alloy complete with the claimed maximum of Mn of 0.01% as recited in independent claim 18.

Response to Amendment
In the response filed on 1/21/21 applicant amended claim 1, added new claims 18-20, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
The examiner agrees that the instantly amended range of Si is not taught or suggested by “Metals Handbook: Desk Edition” or Zhao.
As stated previously, the prior art of Spangers or Takuchi do not teach or suggest an Al-Mg alloy complete with the claimed maximum of Zn. 
The closest prior art to the instant claims is held to be Fang, as set forth supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        4/27/21